Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Osamu Hachuda			:
Application No. 16/470,891			:		
Int’l Filing Date: December 22, 2017		:		Decision on Petitions
Patent No. 10,797,423				:
Issue Date: October 6, 2020			:
Attorney Docket No. 1509.1112		:
	

This is a decision on the petition filed December 15, 2020, which is being treated as a petition under 37 C.F.R. § 1.181 and as a petition under 37 C.F.R. § 1.182.

The petition under 37 C.F.R. § 1.181 is dismissed.

The petition under 37 C.F.R. § 1.182 is granted.

A request for duplicate letters patent can take the following forms:

(1)	A petition under 37 C.F.R. § 1.181 with no petition fee establishing 
non-receipt of the original letters patent, or
(2)	A petition under 37 C.F.R. § 1.182, the petition fee set forth in 37 C.F.R. 
§ 1.17(f), and an assertion the original letters patent has been lost, misplaced, destroyed, or never received.

The petition indicates applicant does not believe a fee is due because the original letters patent was not received.  Therefore, the petition will initially be treated as a petition under 37 C.F.R.    § 1.181.

In the absence of any irregularity in the mailing of an Office communication or patent, there is a strong presumption that the communication or patent was properly mailed and delivered to the address of record.  The evidence of non-receipt submitted with the petition consists of an assertion that the original letters patent was not received.  A mere assertion an Office communication or patent was not received, without more, is not sufficient to overcome the presumption that the communication or patent was delivered to the address of record.  Therefore, the petition under 37 C.F.R. § 1.181 is dismissed.

A petition under 37 C.F.R. § 1.182 does not require evidence establishing non-receipt of the original letters patent, and the petition under 37 C.F.R. § 1.182 is granted.  The petition fee of

$420 has been charged to Deposit Account No. 19-3935 pursuant to general fee authorization language in the petition.

The Office of Data Management will be informed of the instant decision and duplicate Letters Patent will be issued in due course.
 
Telephone inquiries related to the petition should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  Any questions concerning delays in the issuance of the duplicate Letters Patent should be directed to the Application Assistance Unit at 571-272-4200.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions